Hoyt, J.
(dissenting). ■ — -As the judgment of this court is final, and as the particular questions presented are not of general interest, except as to the holding of this court as to the particular statute in question, it would be profitless for me to enter into a lengthy discussion of the reasons that compel me to dissent from the conclusion of the majority of the court in this cause. I shall, therefore, content myself with saying, that, as the two acts in question were passed at the same session of the legislature, and therefore should be construed as a single act, I think that they can stand together. In the first act the legislature had provided three distinct methods for enlarging the boundaries of cities, and I think it consistent to hold that in the other act they intended to provide a fourth method of accomplishing the same purpose.